Citation Nr: 1625187	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  08-18 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD) prior to July 9, 2009 and a rating in excess of 30 percent prior to March 8, 2013.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 8, 2013.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1992, with service in Saudi Arabia.  Thus, the Veteran is considered a Persian Gulf War veteran with service in the Southwest Asia theater of operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and March 2011 rating decisions by the Department of Veterans Affairs (VA).  

The Veteran testified before a Decision Review Officer (DRO) in January 2009, and before the undersigned Veterans Law Judge in August 2009.  Transcripts of both hearings have been associated with the record. 

The service connection claims for migraine headaches, skin disability, and acquired psychiatric disability were remanded by the Board in February 2010 for additional development.  The Appeals Management Center (AMC) granted service connection for PTSD in March 2011.  A noncompensable rating was assigned effective October 27, 2006 and a 30 percent rating was assigned effective July 9, 2009.  The Veteran then submitted a timely notice of disagreement as to the assigned rating.   

In March 2012, the Board denied service connection for migraine headaches and remanded the service connection claim for skin disability, as well as the initial rating claim for PTSD.  The Veteran appealed the denial of the service connection migraine headaches to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2013 Joint Motion for Partial Remand (JMPR), the Court vacated the Board's decision denying service connection for headaches and remanded the matter for compliance with the terms of the JMPR.          
A September 2013 Board decision then remanded the claim for migraine headaches.  That decision did not address the claim for service connection for a skin disability or the initial rating for PTSD, as these issues had not yet been recertified to the Board following the March 2012 remand.  These claims have since been recertified to the Board and are now within the Board's jurisdiction.   

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, as the Veteran has submitted evidence contending that he is unemployable due to his service-connected disability, entitlement to a TDIU has been raised.  However, the Veteran is in receipt of a schedular 100 percent rating for his PTSD effective March 8, 2013, and he is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280 (2008).  As such, the issue of entitlement to a TDIU prior to March 8, 2013 is within the jurisdiction of the Board.  
	
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In regards to the service connection claim for migraine headaches, the Veteran has testified that he experienced headaches prior to service and that his migraine headaches increased in severity while in service, particularly after he was given "white pills" in the Persian Gulf.  

It is important to note that the Veteran endorsed frequent or severe headaches on the June 1983 report of medical history associated with his enlistment examination.  In the section reserved for the physician's summary, the examiner stated that the Veteran had "headaches in past."  The June 1983 enlistment examination report noted that the Veteran had a normal head and neurological evaluation.  Thus, the Veteran is presumed to have been sound as to migraine headaches on entrance into service.  38 C.F.R. § 3.304(b)(1) (stating that a mere history of preservice existence of conditions recorded at the time of examination does not constitute evidence that the disorder in fact preexisted service); see Crowe v. Brown, 7 Vet. App. 238 (1995) (finding that a physician's note on an entrance examination report only referring to the Veteran's reported history of a disability is not recorded in an examination report within the meaning of 38 C.F.R. § 3.304(b) and the presumption of soundness attaches).       

The parties to the January 2013 JMPR agreed that the March 2012 Board decision provided inconsistent statements as to whether the presumption of soundness was rebutted.  In light of the January 2013 JMPR, the Board remanded the service connection claim in September 2013.  The Board acknowledges that in September 2013 it stated that for purposes of the remand, there was clear and unmistakable evidence that the Veteran had migraine headaches that preexisted his service entrance.  It was also stated that for purposes of the remand, the Veteran's statements regarding an increase of headaches during service were to be considered credible.  A medical opinion was then requested in order to determine whether there was clear and unmistakable evidence that the Veteran's migraine headaches were not aggravated by service.  

A March 2014 medical opinion was then obtained.  The examiner opined that the Veteran's migraine headaches did not increase in symptoms in service due to the lack of documentation of such increase in service.  

In light of this opinion and the additional medical evidence of record, including the Veteran's recent contentions, the Board finds that although the Veteran's migraine headaches may have preexisted service, sufficient evidence meet the onerous standard of clear and unmistakable evidence to rebut the presumption of soundness at entry is not of record, and the instant claim should proceed on a direct basis.  The Veteran has not been prejudiced by this finding, as it is fully favorable and allows for full consideration of all of his contentions. 

It appears that the Veteran's primary contention is that his current headache condition is related to service, specifically his Persian Gulf service and "white pills" that he was provided during active duty.  He testified that he self-medicated with Motrin.  Medical opinions were obtained in April 2010 and March 2014.  However, these medical reports did not provide an adequate opinion as to whether migraine headaches were at least as likely as not related to service, to specifically include service in Southwest Asia.  

Moreover, a January 2007 VA treatment record notes that the Veteran suggested his hypertension medication may be causing headaches.  In a June 2010 lay statement, the Veteran appears to contend that his PTSD causes problems with migraines.  The Veteran is now service-connected for PTSD and hypertension.  A medical opinion regarding whether the Veteran's service-connected disabilities caused or aggravated his migraine headache condition is not of record.  Accordingly, an additional medical opinion is required in order to determine whether the Veteran's migraine headaches condition is related to service or a service-connected disability.  

 As for the service connection claim for skin disorder, the Veteran contends that he experienced a rash on his legs after coming back from his service in Southwest Asia.  An October 1991 service treatment record indicated that the Veteran had a rash and was diagnosed with syphilis.  The Veteran was afforded VA examinations in April 2010 and March 2014.  However, these examination reports do not provide a thorough rationale for why the Veteran's skin conditions are not related to service, to include his service in Southwest Asia.  In light of 38 C.F.R. § 3.317(b), which notes that signs or symptoms of undiagnosed illness and medically unexplained chronic multisymptom illnesses may include headaches and symptoms involving the skin, the Board finds that an additional medical opinion is required to adequately consider the Veteran's service in Southwest Asia.  

Moreover, a November 2013 VA treatment record provides an indication that private treatment records regarding the Veteran's skin condition may be outstanding.  Upon remand, the AOJ should afford the Veteran the opportunity to identify any pertinent private treatment records.  The AOJ should also attempt to obtain any November 2013 VA dermatology appointment and associated records.  See November 29, 2013 VA treatment record.    

In regards to the initial rating claim for PTSD, the Veteran is currently rated as noncompensable effective October 27, 2006, 30 percent effective July 9, 2009, and 100 percent effective March 8, 2013.  It appears that pertinent private psychiatric records remain outstanding for the period prior to the grant of a 100 percent schedular rating.  There is evidence of treatment at St. Alphonsus Medical Group since 2010.  Of record is a June 2012 letter from Dr. B. discussing the Veteran's psychiatric symptoms.  Dr. B. stated that the Veteran was seen on six occasions from March 2012 to June 2012; however, these treatment records are not associated with the claims file.  The Veteran should also be afforded the opportunity to submit treatment records from the Presbyterian Counseling Center, Greensboro Green Valley Psychiatric, Genesis Medical Center since 2010, Friendly Urgent Care since 2005, SAMG Overland Family Medicine, and any additional records from Selah Medical Center.            

As the issue of entitlement to a higher rating for PTSD and entitlement to TDIU are intertwined, the TDIU claim must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Moreover, review of the Veteran's claims file provides an indication that the Veteran has a vocational rehabilitation file with VA.  Additionally, it appears that the Veteran has applied for Social Security Administration (SSA) benefits.  Accordingly, upon remand, the AOJ should obtain the Veteran's vocational rehabilitation file and attempt to obtain his SSA records.  

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records dated since October 2015 should be associated with the claims file.  The AOJ should attempt to obtain November 2013 VA dermatology records, to specifically include a November 21, 2013 dermatology consult report which was noted in a November 29, 2013 VA treatment record.  If the records sought are not available, include documentation in the claims file.  

2.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate VCAA notice for a claim of entitlement to TDIU.

3.  Request that the Veteran identify any pertinent private treatment records that are not currently associated with the claims file, including records from St. Alphonsus Medical Group since 2010, Booth Psychological Solutions from March 2012 to June 2012, Presbyterian Counseling Center, Greensboro Green Valley Psychiatric, Genesis Medical Center since 2010, Friendly Urgent Care since 2005, SAMG Overland Family Medicine, and any additional records from Selah Medical Center.  The Veteran should also identify any private treatment regarding his skin condition, including any treatment from November 2013.       

4.  Social Security Administration records should be sought.  If the records sought are not available, include documentation in the claims file.  

5.  Obtain the Veteran's Vocational Rehabilitation file.  If the records sought are not available, include documentation in the claims file.       

6.  Schedule the Veteran for a VA Gulf War examination to determine the nature and etiology of his migraine headache condition and his skin condition.  

The examiner is asked to review the pertinent evidence, including the lay statements regarding onset of symptomatology, and undertake any indicated studies.  

Then, based on the results of the examination, the examiner is asked to address each of the following questions: 

(a) Please state whether the Veteran's migraine headaches and skin condition are attributable to a known clinical diagnosis.  

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please opine as to whether it is at least as likely as not (50 percent probability or greater) related to presumed environmental exposures during the Veteran's service in Southwest Asia.

(d) Is it at least as likely as not (50 percent probability or greater) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia?

(e) Is it at least as likely as not (50 percent probability or greater) that the Veteran's migraine headache condition is (1) caused or (2) aggravated by his service-connected PTSD, or (1) caused or (2) aggravated by his service-connected hypertension.  Please consider the associated medications for the service-connected PTSD and hypertension.  

In rendering the opinions, the examiner is to consider the Veteran's lay contentions that he experienced headaches in service, especially after taking a "white pill" and that he self-medicated with Motrin.  The Veteran also contends that he had a rash in service.  The examiner should consider the October 1991 service treatment record regarding a rash.  

The examiner should review the April 2010 and March 2014 VA examinations, as well as the February 2009 private treatment record in which the doctor stated that based on the information provided to him by the Veteran, the Veteran's medical issues are related to service.   

7.  After undertaking any additional development deemed appropriate, readjudicate the claims.  If any of the benefits sought on appeal are denied, the Veteran should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




